DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            KISHAWN DOWE,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-3112

                               [April 14, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 06-009164-CF-10A.

    W. Charles Fletcher of Law Office of W. Charles Fletcher, Jacksonville,
for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Sorraya M. Solages-
Jones, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., GROSS and GERBER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.